Citation Nr: 1146427
Decision Date: 12/20/11	Archive Date: 01/30/12

DOCKET NO. 08-36 331	)        DATE DEC 20 2011

On appeal from the Department of Veterans Affairs Regional Office in Oakland, California

THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.

REPRESENTATION 

Appellant represented by:   California Department of Veterans Affairs

ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1965 to December 1967.

This matter is on appeal from an April 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California

When initially submitting the claim on appeal, the Veteran has characterized his disorder as PTSD. However, during the course of this appeal, the United States Court of Appeals for Veterans Claims held that, while a claimant may describe only one particular mental disorder in a service connection claim, the claim should not necessarily be limited to that disorder. Rather, VA should consider his claim as one for any psychiatric disability that may reasonably be encompassed by several factors including: the claimant's description of the claim, the symptoms the claimant describes, and information the claimant submits or VA develops and obtains in connection with the claim, demons v. Shinseki, 23 Vet. App. 1 (2009). Therefore, the claim has been recharacterized as indicated above.

This case was remanded by the Board in March 2010 for further development and is now ready for disposition.
The issue of entitlement to service connection for diabetes mellitus, to include as due to herbicide exposure, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.

-2-

REMAND

The Veteran served in the Navy from January 1956 to December 1967 on board the salvage ships USS SAFEGUARD (ARS-25) and USS CONSERVER (ARS-39). He submitted a claim seeking entitlement to service connection for an acquired psychiatric disorder in August 2007. As discussed above, although his initial claim was one for PTSD, he has also been diagnosed with depression, and the Board considers entitlement to service connection for this disorder as well.

In order to establish service connection for PTSD, the evidence of record must include a medical diagnosis of the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred. 38 C.F.R. § 3.304(f) (2011).

As set forth under DSM-IV, a valid diagnosis of PTSD requires that a person has been exposed to a traumatic event in which both of the following were present: (1) the person experienced, witnessed, or was confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of himself or others, and (2) the person's response involved intense fear, helplessness, or horror.

The law further provides that if the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 38 C.F.R. § 3.304(f)(1) (2011).

Where, however, VA determines that the Veteran did not engage in combat with the enemy or that the Veteran did engage in combat with the enemy but the claimed stressor is unrelated to such combat, the Veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor. Instead, the record must contain evidence that corroborates the Veteran's testimony as to the occurrence of

-3-

the claimed stressor. See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d),(f); West v. Brown, 1 Vet. App. 70, 76 (1994).

As relevant here, the Veteran is claiming that he has PTSD based on a number of stressors he experienced while on active duty, including:

 Witnessing a dead body being extracted from a seawater intake valve on his ship (USS SAFEGUARD) sometime between October to November 1965;
 An incident where his ship was surrounded by a number of Soviet vessels;
 Involvement in a galley fire near the ammunition storage of the ship
 Observing friendly fire traveling overhead while stationed off the Vietnam coast; and
 The fear of being shot at by gunfire while positioned near the Vietnam coastline.

As an initial matter, the evidence does not indicate that the Veteran has participated in combat operations. According to his Form DD-214, he received the National Defense Service Medal and Vietnam Service Medal. However, there are no decorations (such as a Bronze Star, Purple Heart Medal or Combat Action Ribbon) or any unit awards (such as a Navy Unit Commendation), which would indicate combat participation. Moreover, mere location in a combat area is generally not sufficient to be considered to have engaged in "combat with the enemy." See VAOPGCPREC 12-99.

Consequently, the Board finds that the Veteran did not engage in combat with the enemy within the meaning of 38 U.S.C.A. § 1154(b). As such, his statements and testimony concerning the alleged stressors may not be accepted, standing alone, as sufficient proof of their occurrence. Therefore, independent evidence is necessary to corroborate his statement as to the occurrence of the claimed stressor. Doran v. Brown, 6 Vet. App. 283, 288-89 (1994).

In May 2010, NARA responded that a review of the USS SAFEGUARD'S deck logs did not reveal any reference to an incident related to the recovery of a dead body. Details necessary to verify the stressors involving the Soviet vessels and

-4-

galley fire have not been provided by the Veteran. In other words, these three stressors could not be verified.

As for the stressors pertaining to fear of being struck by friendly fire and coming under enemy gunfire from the coast of Vietnam, the Board notes that the provisions relating to the establishment of service connection for PTSD, found at 38 C.F.R. § 3.304(f), were amended after the matter was Remand by the Board in March 2010. See 75 Fed. Reg. 39,843-39,852 (Jul. 13, 2010) and 75 Fed. Reg. 41,092 (Jul. 15, 2010) (effectuating a correction to the July 13, 2010 Federal Register). These amendments apply to any claim that "[w]as appealed to the Board before July 13, 2010 but has not been decided by the Board as of that date." Id. Here, because the Veteran's claim was appealed prior to July 13, 2010, but had not yet been decided at that juncture, the amended provisions of 38 C.F.R. § 3.304(f) are for consideration in this case.

Specifically, 38 C.F.R. § 3.304(f) was amended to read that if a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.

"Fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

-5-

In light of the evidence discussed above and potential significance of the change in the PTSD regulations, the AMC should arrange for the Veteran to undergo a VA PTSD examination to clarify the nature and etiology of his claimed acquired psychiatric disorder, to include PTSD and depressive disorder. McLendon v. Nicholson, 20 Vet. App. 79   (2006).

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and ask that he provide the names of all VA and non-VA health care providers that have treated him for PTSD, or any other acquired psychiatric disorder, since his release from active service. A specific request should be made for records from the Veterans Counseling Clinic in Visalia, California. Upon receipt of the appropriate release, those records should be obtained. Any negative development should be included in the record.

2. After all records and/or responses received have been associated with the claims file, the Veteran should be afforded a VA examination to determine the nature and etiology of his claimed acquired psychiatric disorder. All indicated tests and studies are to be performed. Prior to the examination, the claims folder and a copy of this remand must be made available to the examiner (a VA psychologist or psychiatrist) for review of the case. A notation to the effect that this record review took place should be included in the report of the examiner.

Based on a review of the claims folder, examination of the Veteran, and utilizing sound medical principles, the examiner is requested to offer an opinion, with full supporting rationale, as to whether the Veteran has PTSD meeting the criteria of the American Psychiatric

-6-

Association 's Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994), and, if so, whether it is at least as likely as not (50 percent probability or greater) that the Veteran's PTSD is the result of any in-service claimed event discussed below.

In rendering such determination, the examiner is instructed that the Veteran alleges that he was exposed to the following stressors during his period of active service while stationed in Vietnam: (1) observing friendly fire traveling overhead while stationed off the Vietnam coast and (2) being shot at by gunfire while positioned near the Vietnam coastline. No other stressor has been verified or deemed credible.

The VA examiner should determine whether any of the stressors claimed by the Veteran are related to his fear of hostile military or terrorist activity under 38 C.F.R. § 3.304(f)(3) (2011). Thereafter, the VA examiner should confirm whether any of the claimed stressors are adequate to support a diagnosis of PTSD and whether the Veteran's symptoms are related to the claimed stressor(s). If a diagnosis of PTSD is deemed appropriate, the examiner must identify the specific stressor(s) underlying the diagnosis, and should comment upon the link between the current symptomatology and the Veteran's claimed stressor(s).

For purposes of the above paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential

-7-

improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

If the examiner determines that the clinical evidence does not support a diagnosis of PTSD, to include that the claimed stressors do not support the diagnosis, the examiner should list all diagnosed psychiatric disorders and specifically state whether it is at least as likely as not (a 50 percent probability of greater) that any diagnosed psychiatric disorder had its onset in service or is otherwise etiologically related to the Veteran's service, including the described in-service stressor incidents. The examiner should acknowledge and reconcile the findings located in an October 2010 letter received from the Veterans Counseling Clinic in Visalia, California.

The rationale for all opinions expressed should be provided in a legible report. If the examiner cannot provide an opinion without resorting to mere speculation, such should be stated along with a supporting rationale.

3. After completion of the above and any additional development deemed necessary, the issue on appeal should be reviewed with consideration of all applicable laws and regulationsspecifically to include consideration of all of the evidence added to the record since the March 2011 supplemental statement of the case. If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the

-8-

opportunity to respond. Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369(1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).

MICHAEL A. HERMAN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2010).

-9-



